United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         April 3, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 05-40502
                             Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

WILLIAM EARL HILL,

                                          Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                    for the Eastern District of Texas
                         USDC No. 4:04-CR-99-ALL
                           --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

      William Earl Hill appeals, pro se, from his conviction and

sentence for one count of mailing a threatening communication with

intent to extort money, 12 counts of threat in retaliation against

a   federal    official,   and   11   counts   of   mailing   a   threatening

communication.      Hill argues that the district court abused its

discretion by requiring him to wear a stun belt during trial, the

district court judge was biased against him, and he received

ineffective assistance of counsel at trial.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40502
                                -2-

     Prior to trial, the district court heard testimony regarding

Hill’s conduct, the threatening content of the letters he was

accused of writing, and the various methods that could be used to

restrain him. The district court determined that Hill presented an

imminent danger to others in the courtroom and that the restraint

belt provided the least restrictive means of obviating this danger.

Given the specific threat in the letters to attack one of the

witnesses when she appeared in court, the district court did not

abuse its discretion by requiring Hill to wear a stun belt during

the trial proceedings.   See United States v. Joseph, 333 F.3d 587,

591 (5th Cir. 2003); Chavez v. Cockrell, 310 F.3d 805, 809 (5th

Cir. 2002).

     Hill’s contention that the district court judge was biased

against him is based on an isolated remark made by the judge

outside the presence of the jury.   The judge stated that the remark

was a joke and apologized for making it.    There is no evidence to

support Hill’s contention that he was deprived of due process due

to bias against him by the court.   See Liteky v. United States, 510

U.S. 540, 555 (1994).

     Because Hill’s assertions of ineffective assistance of counsel

were not developed before the district court, we decline to address

these contentions without prejudice to Hill’s ability to raise them

in a collateral proceeding.   See United States v. Scott, 159 F.3d

916, 924-25 & n.7 (5th Cir. 1998).

     AFFIRMED.